DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notes
Spec at [0010]: beam and reference signal are interchangeable
BFRQ – beam failure recovery request
BFRR – beam failure recovery response
	
	Other Prior Art
US-20190394786, [0126]: UE monitors DCI transmissions in CSS / CORESET
	US-20180279135 [0039]: DCI in CSS 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Independent Claims
Claim(s) 1, 5, 9, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZTE, “Remaining details on beam recover”, 3GPP TSG RAN WG1 Meeting AH 1801, Vancouver, Canad, January 22-26, 2018.
As to claim 1, 5, 9, 13: ZTE teaches a link recovery method, comprising: determining a link failure of a first control resource set (CORESET) with index 0, wherein the first CORESET with index 0 is associated with a first synchronization signal block (SSB) (p.5, section 3: the physical layer in the UE shall … where the radio link quality according to the set q0 is assessed, provide an beam failure instance indication to higher layers when the radio link quality for all corresponding resource configurations in the set q0 that the UE uses to assess the radio link quality is worse than the threshold Qout,LR.  Otherwise, one non-beam failure instance indication is provided to higher layers; p.1, section 2: in other to accurately obtain hypothetical BLER, UE should assess this metric according to transmission parameters of PDCCH-CORESET(s) associated with the CSI-RS/SSB configured by Beam-Failure-Detection-RS-ResourceConfig); determining a second SSB from a reference signal resource set, wherein a signal quality of the second SSB is greater than or equal to a threshold (p.5, section 3: UE shall provide to higher layers information identifying a periodic CSI-RS configuration index or SS/PBCH block index qnew from the set q1, which the radio link quality is better than the threshold Qin,LR provided by the higher layer parameter); and sending a link failure recovery request, wherein the link failure recovery request is used to request to recover a communication link of a CORESET with index 0 based on the second SSB (p.5, section 3: UE shall provide to higher layers information identifying a periodic CSI-RS configuration index or SS/PBCH block index qnew from the set q1, which the radio link quality is better than the threshold Qin,LR provided by the higher layer parameter; wherein examiner takes official notice that ‘index 0’ is commonly known and taught in the prior art).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Dependent Claims
Claim(s) 3, 7, 11, 15, 18, 20, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of Awad (US-20200067685). 
As to claim 3, 7, 11, 15: ZTE teaches a the method according to claim 1, 5, 9, 13, … wherein the second CORESET with index 0 is associated with the second SSB (p.5, section 3: UE shall provide to higher layers information identifying a periodic CSI-RS configuration index or SS/PBCH block index qnew from the set q1, which the radio link quality is better than the threshold Qin,LR provided by the higher layer parameter; wherein examiner takes official notice that ‘index 0’ is commonly known and taught in the prior art).
ZTE may not explicitly teach wherein the method further comprises: detecting on a second CORESET with index 0, downlink control information (DCI) in a common search space (CSS) set associated with a CORESET with index 0.  However, Awad teaches wherein the method further comprises: detecting on a second CORESET with index 0, downlink control information (DCI) in a common search space (CSS) set associated with a CORESET with index 0 ([0106]: CORESET / CSS monitored in DCI Monitoring occasion) (see also US-20190394786, [0126]; US-20180279135 [0039]).
Thus, it would have been obvious to one of ordinary skill in the art to implement DCI monitoring, taught by Awad, into the communications protocol, taught by ZTE, in order to implement a well-known feature of a pre-defined protocol and to receive configuration information. In addition it would have been obvious to combine Awad and ZTE in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 18, 20, 22, 24: ZTE teaches the method according to claim 3, 7, 11, 15, wherein a cyclic redundancy check (CRC) of the DCI is scrambled by cell radio network temporary identifier (C-RNTI) (p.5, section 3: the UE monitors PDCCH for a DCI format with CRC scrambled by C-RNTI).

Claim(s) 4, 8, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE, Awad (US-20200067685) in view of Murray (US-20200404617).
As to claim 4, 8, 12, 16: ZTE teaches the method according to claim 3, 7, 11, 15.
ZTE, Awad may not explicitly teach wherein detecting the DCI comprises: detecting the DCI using quasi co-location (QCL) information associated with the second SSB.  However, Murray teaches wherein detecting the DCI comprises: detecting the DCI using quasi co-location (QCL) information associated with the second SSB ([0357]: UE assumes spatial QCL relationship between selected NR-SS block and the CORESET for paging DCI).
Thus, it would have been obvious to one of ordinary skill in the art to implement QCL, taught by Murray, into the DCI reception, taught by Awad, in order to implement a well-known feature of a pre-defined protocol and to obtain configuration information. In addition it would have been obvious to combine Awad and Murray in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 17, 19, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of InterDigital, “Remaining details no beam failure recover”, 3GPP TSG RAN WG1 Meeting AH 1801, Vancouver, Canada, January 22-26, 2018.
As to claim 17, 19, 21, 23: ZTE teaches the method according to claim 1, 5, 9, 13.
ZTE may not explicitly teach wherein sending the link failure recovery request comprises: sending the link failure recovery request on a physical random access channel (PRACH), wherein the PRACH is associated with the second SSB.  However, InterDigital teaches wherein sending the link failure recovery request comprises: sending the link failure recovery request on a physical random access channel (PRACH), wherein the PRACH is associated with the second SSB (p.2, section 2: when beam failure occurs, a UE potentially declare RLF … the contention based PRACH resources will be used for initial access when RLF declared).
Thus, it would have been obvious to one of ordinary skill in the art to implement PRACH, taught by InterDigital, into the CORESET link failure detection and recovery, taught by ZTE, in order to implement a well-known feature of a pre-defined protocol and to recover from CORESET link failures. In addition it would have been obvious to combine ZTE and InterDigital in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466